Citation Nr: 1303267	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for a right knee disability has been received.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2009 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the August 2008 rating decision, the RO denied the Veteran's request to reopen a claim of service connection for a right knee disability and continued a 20 percent rating for a left knee disability.  In September 2008, the Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in May 2009.  In correspondence received in June and July 2009, the Veteran indicated that he had moved and that his living situation was in jeopardy.  He requested that he be scheduled for another VA examination and requested assistance in continuing with his appeal.  Although these issues were not certified to the Board, the Board finds that the correspondence submitted by the Veteran demonstrates his intention to continue with the appeal.  Hence, the Board construes the correspondence as a timely submitted substantive appeal.  See 38 C.F.R. § 20.202 (2012) (The Board will construe arguments in a liberal manner for purpose of determining whether they raise issues on appeal).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran asserts that he is unable to work, at least in part, due to his service-connected left knee disability.  Thus, the Board has expanded the issue of an increased rating for a left knee disability to include entitlement to a TDIU.

In a September 2012 statement (VA Form 21-4138), the Veteran requested service connection for bilateral hearing loss and tinnitus.  The Board notes that service connection was granted for these disabilities previously in an October 2009 rating decision.  Therefore, these issues are referred to the Agency of Original Jurisdiction (AOJ) to notify the Veteran of this fact and seek clarification as to his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed to obtain outstanding VA treatment records.  In a July 2012 letter, the Veteran stated that he had received treatment from a VA facility in the prior three months and he requested that these records be obtained and associated with the claims file.  A review of the Veteran's paper claims file and electronic file on the Virtual VA paperless system, includes VA treatment records dated through March 2012, but does not include the treatment referenced by the Veteran.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore a remand is required so that these records can be obtained and associated with the Veteran's claims file.

The Board also finds that another VA examination for the Veteran's claimed low back disability is needed.  In this case, the Veteran claims that his low back disability is due to repeated parachute jumps during service.  Alternatively, he argues that his low back disability is proximately due to or aggravated by his left knee disability.  The Veteran underwent a VA examination in October 2009.  The examiner indicated that the Veteran's low back was normal for his age and that X-rays revealed age-specific osteoarthritis.  He stated he was unable to provide an opinion regarding the low back disability's relationship to other anatomy without resorting to speculation.  The Board notes that although his opinion that the low back osteoarthritis is age-related implies that it is not proximately due to service or the service-connected left knee disability, the opinion does not address whether the left knee disability aggravates the low back condition.  Furthermore, the examiner did not explain the basis for his statement that he could not provide an opinion without resorting to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  For these reasons, the Board finds the October 2009 VA examination inadequate.

Regarding the service-connected left knee disability, the Board points out that the Veteran's last VA examination for this condition was conducted in April 2008.  Since then, the Veteran has claimed that his left knee has progressively worsened, that he has fallen, that he is bedridden at times, and that he can no longer work.  
In view of allegations of worsening disability since the April 2008 VA examination, the Board finds that more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Finally, as noted above, the Veteran claims that he is unable to work because of his service-connected left knee disability.  Therefore, the issue of entitlement to a TDIU is raised by the record and the AOJ must address this in conjunction with the increased rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's knees and low back.  All records/responses received should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any current lumbar spine disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the lumbar spine, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current low back disability first manifested in service or within a year thereafter, or is causally related to service.  

If it is determined that any low back disability is not directly related to service, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not that the low back disability is caused or aggravated by the Veteran's service-connected left knee disability.

The medical rationale for any opinion expressed must be provided. 

3.  Schedule the Veteran for a VA orthopedic examination to determine the status of his service-connected left knee disability. The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected left knee disability.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



